Cox, J.
— This appeal is from a judgment of the trial court awarding appellee Thomas a way of necessity over the lands of appellants.
The questions which appellants attempt to present arise on the assertion that the decision of the court is not sustained by sufficient evidence in fact or law. Counsel for appellees challenge the sufficiency of appellants’ brief to comply with the rules of this court in many particulars and in no way waive its defects. Without giving consideration to all of the objections to appellants’ brief, it is sufficient to say that one of them requires that the judgment be affirmed. Clause 5, Rule 22, provides that, if the sufficiency of the evidence to sustain the verdict or finding in fact or law is assigned, the statement of the record required shall contain a condensed recital of the evidence in narrative form so as to present the substance clearly and concisely. Appellants’ brief signally fails to comply with this rule. In the main the statement in question is but the conclusion of counsel as to facts assumed to have been established by the evidence. This is not sufficient. Cleveland, etc., R. Co. v. Bowen (1913), 179 Ind. 142, 145, 100 N. E. 465, and cases there cited.
Judgment affirmed.
■ Note. — Reported in 109 N. E. 44. See, also, 2 Cyc. 1915 Anno. 1013-36; 2 Cyc. 1015,